Citation Nr: 1627426	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  14-04 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In that decision, the RO granted the Veteran's application to reopen his previously denied claims for service connection for hearing loss and tinnitus and denied the claims on the merits.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In his January 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested that he be scheduled for a video conference hearing before a Veterans Law Judge of the Board.  However, in correspondence received in May 2016, the Veteran withdrew his request for a hearing.

The majority of the Veteran's service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center records center in 1973.  As such, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although additional evidence was received after the December 2013 statement of the case (SOC), both before and after notification of certification of the appeal to the Board, none of this evidence related the claims being decided herein, and therefore was not pertinent to the appeal.  Consequently, a remand for issuance of a supplemental SOC or initial agency of original jurisdiction (AOJ) review of this evidence is required.  See 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board); 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, unless this procedural right is waived).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was denied by the RO in December 2008; the Veteran submitted a timely notice of disagreement but did not perfect a substantive appeal; new and material evidence was not received during the relevant appeal period.

2.  Evidence received since the December 2008 RO decision that denied service connection for bilateral hearing loss and tinnitus does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The unappealed December 2008 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.202, 20.302, 20.1103 (2015).
 
2.  Additional evidence received since the December 2008 rating decision that denied service connection for bilateral hearing loss is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a)  (2015).

3.  The unappealed December 2008 rating decision that denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.202, 20.302, 20.1103 (2015).
 
4.  Additional evidence received since the December 2008 rating decision that denied service connection for tinnitus is not new and material; the claim is not reopened. 38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letter dated in July 2011, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

The Veteran was also notified of what evidence and information was necessary to reopen the previously denied claim and to establish entitlement to the underlying claim for the benefit sought on appeal.  See Kent v. Nicholson, 20 Vet. App 1 (2006). 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty-to-assist and duty-to-notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


Reopening Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
Service connection for certain chronic diseases, such as certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In his initial claim of service connection in July 2008, the Veteran sought service connection for bilateral hearing loss and tinnitus.  He described that during service, he had been in charge of an air compressor truck near the Demilitarized Zone (DMZ) in the Republic of Korea, and that he would use an air hammer jack to drill holes in the hills for rock to use on the roads.  He added that he would also use dynamite to blow up rock.  He indicated that he had not been provided with ear protection and had to use his hands to cover his ears.  He asserted that he currently had the bilateral hearing loss and tinnitus as a result.

As indicated above, the majority of the Veteran's service treatment records are unavailable for review.  However, his separation report of medical examination dated in November 1955 is of record, showing that clinical evaluation of the ears and drums was within normal limits, and that whispered voice testing was 15/15 in each ear.

In support of his claim, he submitted a VA outpatient treatment record dated in January 2008 that showed he had severe ringing of the ears, and that he had to use music to go to sleep at night.

A VA examination report dated in October 2008 showed that the Veteran reported experiencing ringing in the ears and loss of hearing.  He described a 20 year history of symptoms which progressed slowly.  He added that while in service, he built roads, cleared mine fields, and was a heavy equipment mechanic.  He indicated that he had been exposed to noise from air equipment and dynamite used to drill for rock in order to build roads.  Following service, he noted that he was a fireman, but denied having noise exposure.  He described his current symptoms as having difficulty hearing while using the telephone, and trouble understanding conversation with background noise.  He was diagnosed with moderate sensorineural hearing loss in the right ear, mild to moderate sensorineural hearing loss in the left ear, and tinnitus.  The examiner reviewed the Veteran's claims file, to include the 1955 separation examination report, and indicated that the whispered voice test was not sensitive to the type of hearing loss found as the result of noise exposure.  The examiner concluded that an opinion regarding the relationship of hearing loss and tinnitus to service was not possible without resorting to speculation.

Service connection for bilateral hearing loss and tinnitus was denied by rating action dated in December 2008.  The RO concluded that there was no evidence of record showing that hearing loss and tinnitus were due to or aggravated by active service.

Later in December 2008, the Veteran timely filed a notice of disagreement, reiterating his prior contentions regarding noise exposure in service, and adding that he had also been exposed to acoustic trauma from a nearby land mine explosion caused by a water buffalo while in Korea.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  When an RO provides a claimant with a statement of the case, 38 U.S.C.A. § 7105(d)(3) generally requires the claimant to file a "formal appeal" within sixty days of the date of the statement of the case.  This sixty day period may be extended "for a reasonable period on request" or "for good cause shown" Id.  The Veteran was provided with a Statement of the Case in June 2009, but he did not timely perfect his appeal by filing a substantive appeal.  Moreover, the Veteran did not request an extension of the ordinary sixty day period or attempt to show "good cause" for his failure to file a formal appeal.  In addition, no relevant evidence was received within the appeal period after the decision.  38 C.F.R. § 3.156(b) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final).  As such, the decision became final based on the evidence then of record.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.202, 20.1103.  New and material evidence is therefore required to reopen these claims.  38 U.S.C.A. § 5108.

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously 
submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim. Id.   

Following the December 2008 rating decision, in June 2011, the Veteran sought to reopen the previously denied claims. 

In support of his claim, the Veteran submitted a VA audiology clinic audiogram, dated in May 2001, showing pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
40
45
50
LEFT
30
30
45
40
50

No opinion was provided as to the etiology of the Veteran's bilateral hearing loss.

The Veteran also submitted correspondence reiterating his previously asserted exposure to acoustic trauma during his period of active service.

The Board finds that new and material evidence has not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  While the additional medical treatment record showed that the Veteran currently has bilateral hearing loss, the evidence did not relate the current hearing loss to service.  Additional evidence that consists of records of post-service treatment that do not indicate that a condition is service-connected, is not new and material.  See Cox v. Brown, 5 Vet. App. 95, 99 (1993).

Moreover, the Veteran's additional statements as to the onset of his bilateral hearing loss and tinnitus are duplicative of previous statements which were considered by the RO at the time of the prior denial.  These statements are therefore cumulative and not new and material.  Anglin v. West, 203 F.3d 1343 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).

In sum, at the time of the prior denial, there was evidence of current hearing loss and tinnitus and of in-service noise exposure, but the claims were denied due to a lack of nexus.  The evidence received since that time relates to the two elements of the claims that had already been established and not the basis for the prior denial, i.e., the lack of nexus.  Moreover, given that all of the evidence received since the prior denial is cumulative, it cannot be said that this evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, such evidence does not bear directly and substantially upon the specific matters under consideration and is not so significant that it must be considered in order to fairly decide the merits of the claims.  Reopening of the claims for service connection for hearing loss and tinnitus is therefore not warranted.  


ORDER

The application to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.

The application to reopen the claim of entitlement to service connection for tinnitus is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


